Exhibit 10.3



CONSULTING AGREEMENT



THIS CONSULTING AGREEMENT (this “Agreement”) is entered into as of July 1, 2020
(the “Effective Date”) by and between Melvin Flanigan ("Consultant"), CWGS
Enterprises, LLC, a Delaware limited liability company (“CWGS”) and Camping
World Holdings, Inc., a Delaware corporation (“CWH” and together with CWGS,
collectively, the "Company”).



A.  Consultant is currently employed by the Company pursuant to the terms of
that certain Employment Agreement dated January 1, 2019, as amended by that
certain First Amendment to Employment Agreement dated November 8, 2019 (the
“Employment Agreement”), pursuant to which Consultant serves as the Company’s
Chief Financial Officer and Corporate Secretary.



B.   The Consultant has resigned  as the Chief Financial Officer of the Company
effective as of June 30, 2020 (the “Termination Date”) and the Company has
accepted such resignation.



C.   The Company and Consultant desire that Consultant provide certain
consulting services to the Company commencing on the Effective Date, pursuant to
the terms and conditions of this Agreement.



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:



1.         Description of Services to be Performed.  Consultant shall provide
the services described on Schedule A attached hereto (the "Services") to the
Company in accordance with the terms of this Agreement.  In rendering the
Services, Consultant shall report to the Company personnel listed on Schedule A
for such specific direction and coordination as may be required.



2.         Compensation, Billing and Records.  As compensation for the Services,
the Company shall pay Consultant in accordance with Schedule B ("Compensation").
 In addition to the Compensation, the Company will reimburse Consultant for
reasonable travel and other expenses performed in connection with this
Agreement.



3.         Terms of Agreement.



3.1       The term of this Agreement (the “Term”) shall commence on the
Effective Date and expire on December 31, 2020, unless earlier terminated as set
forth herein.



3.2       Notwithstanding anything to the contrary contained herein, this
Agreement may be terminated by either party in the event of a breach by the
other party which is not cured with fifteen (15) days following written notice
thereof.





page 1

7/30/2020

--------------------------------------------------------------------------------

4.         Confidentiality.



4.1       Consultant acknowledges and agrees that it will be receiving both
written and oral information from the Company which it deems confidential and
which relates to its business and its prospects.  Consultant agrees to hold all
such confidential information in trust and confidence, and not to disclose any
such confidential information to any third party without prior written consent.
 Furthermore, Consultant agrees to not use any such information for any purpose
other than to perform the Services.  Upon the Company's request, Consultant will
immediately deliver to it all files, documents and other media (and all copies
and reproductions of any of the foregoing in its possession or under its
control) which contain or pertain to the confidential information.



4.2       The furnishing of any information by the Company shall not be
construed as granting to Consultant any license or other right in or to any of
the information.  Unless otherwise agreed in writing, Consultant shall assign to
the Company Consultant's entire right, title and interest in and to all
inventions, discoveries and improvements, whether patented or unpatented, that
are conceived or first reduced to practice by Consultant in connection with the
performance of the Services, and all copyrightable material that Consultant may
produce or compose in connection with the performance of the Services.



4.3       Unless otherwise agreed in writing, all computer programs,
copyrightable materials, and other intellectual property, if any, produced by
Consultant in connection with performance of the Services shall be deemed "works
for hire" and shall belong, exclusively and without any implied license to
Consultant, to the Company.



5.         Miscellaneous.



5.1       Notices.  Any communication permitted or required hereunder shall be
in writing and shall be effective upon receipt or five days after deposit in the
United States mail, return receipt requested, registered or certified, or one
day or receipt after deposit with a recognized overnight courier service.
 Notice to (a) the Company shall be sent to CWGS Enterprises, LLC, 250 Parkway
Drive, Suite 270, Lincolnshire, IL 60069, Attn: President or (b) Employee shall
be sent to the address for Employee on the Company’s records as of the last day
of employment.  Addresses for notice may be changed by either party by providing
notice of such change as set forth above.



5.2       Compliance with Laws.  Consultant hereby represents, warrants and
covenants that it shall obey and comply with all applicable laws, regulations
and policies of federal, state and local laws, and shall further comply with all
applicable general policies, rules and regulations of the Company as the same
may be applicable from time to time to the performance of Consultant's duties
under this Agreement.



5.3       Noncompetition.  During the term of this Agreement, Consultant shall
not without the Company's prior written consent, which may be withheld in the
Company's sole discretion, (i) serve as an employee or consultant for any
commercial enterprise with respect to services or products that are or may be
produced or sold by the Company, or (ii) have any direct or indirect controlling
financial interest in any commercial enterprise that produces or sells or
contemplates producing or selling service or products in competition with
services or products produced or sold by the Company.



page 2

7/30/2020

--------------------------------------------------------------------------------

5.4       Intentionally Omitted.



5.5       Status.  Consultant shall be deemed an independent contractor and not
an employee or agent of the Company.  Consultant shall have no authority to act
or to execute documents on behalf of the Company and shall make no
representations that it possesses such authority.



5.6       Assignment.  Consultant shall not assign this Agreement or any right
or interest hereunder without the prior written consent of the Company.



5.7       No Finders, Payments.  Consultant represents and warrants to the
Company that Consultant has neither retained nor authorized the services of any
broker, finder or other such third-party intermediary in connection with the
introduction of the parties to this Agreement or the negotiation or execution
hereof, and has made no payments to employees or agents of the Company to obtain
this Agreement.



5.8       Facilities and Logistical Support.  Consultant shall be responsible
for furnishing its own facilities and necessary logistical support in connection
with Consultant's performance of the Services.



5.9       Intentionally omitted.



5.10     Arbitration.  All disputes arising under or relating to this Agreement
shall be subject to binding arbitration in accordance with the rules of the
American Arbitration Association.



5.11     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois applicable to agreements made
and to be wholly performed in such state.



5.12     Counterparts.  This Agreement may be executed in more than one
counterpart, and each executed counterpart shall be considered as an original.



5.13     No Waiver.  No waiver by either party of a breach or any provision of
this Agreement shall be deemed to constitute a waiver of any preceding or
succeeding breach of the same or any other provision hereof.



5.14     Entire Agreement.  This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof, and may not be
supplemented, amended, or varied except in a writing executed by the party to be
bound.





page 3

7/30/2020

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.



CONSULTANT











/s/ Melvin Flanigan



Melvin Flanigan



COMPANY:







CWGS Enterprises, LLC







By:

/s/ Brent Moody





Brent Moody, President







Camping World Holdings, Inc.







By:

/s/ Brent Moody





Brent Moody, President





page 4

7/30/2020

--------------------------------------------------------------------------------

Schedule A



1.   Description of Consultant's Services:

a.    Transition services and support to:

i.    Karin Bell (“Bell”) to provide a smooth transition from Consultant to Bell
of the duties to be performed by Bell as Chief Financial Officer, including,
without limiation, financial reporting, SEC reporting, investor relations,
earnings calls and releases, internal controls, financial planning and budgeting
and forecasting; and

ii.    Lindsey Christen (“Christen”) to provide a smooth transition from
Consultant to Christen of the duties to be performed by Christen as Corporate
Secretary.

b.   Such other services as be necessary to provide a smooth transition of
Consultants prior duties with the Company.



2.   Specific Individuals to Perform Services:  Melvin Flanigan



3.   Specific Company Personnel to Manage Consultant: Brent Moody and such other
persons as may be designated by the Company from time to time.





page 5

7/30/2020

--------------------------------------------------------------------------------

Schedule B



A.        Compensation:  Consultant shall receive a consulting fee in an amount
equal to $437,500 to be paid in equal monthly payments during the last day of
each month during the Term.



B.         Restricted Stock Units:  Consutlant has previously been granted
awards (i) 62,500 restricted stock units (“RSU’s”) on January 21, 2019 (the
“First Award”) and (ii) 60,000 RSU’s on November 12, 2019 (the “Second Award”)
pursuant to the Company’s 2016 Incentive Award Plan.  The First Award and Second
Award provide for three year vesting schedules with unvested RSU’s for the First
Award and Second Award scheduled to vest on the following dates:

1.   First Award:

a.    01/01/2021 – 20,833; and

b.    01/01/2022 – 20,834.

2.   Second Award:

a.    11/15/2020 – 20,000;

b.    11/15/2021 – 20,000; and

c.    11/15/2022 – 20,000.



(a) Provided that the Term of this Agreement has not been terminated prior to
such date, the 20,000 RSU’s scheduled to vest on 11/15/2020 pursuant to the
Second Award shall vest on 11/15/20 and (b) provided that the Term of this
Agreement has not been terminated prior to December 31, 2020, the remaining
RSU’s under the First Award scheduled to vest on 01/01/21 and 01/01/22 shall
vest on January 1, 2021.

page 6

7/30/2020

--------------------------------------------------------------------------------